Citation Nr: 1326094	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-29 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel







INTRODUCTION

The Veteran had active service from April 1980 to April 2000, with three additional years of prior active duty service.  This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO). 

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

The Veteran contends that he is entitled to a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities.  In this regard, the record reflects that the Veteran asserted that he stopped working in 2008, immediately prior to surgery, for his service-connected heart disorder.    

Generally, VA will award when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  TDIU benefits are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system , e.g. orthopedic, will be considered as one disability.  Id.    

As above, in an August 2009 statement, the Veteran indicated that he last worked in 2008, shortly before surgery, for his service-connected heart disorder.  Further, during VA examination in February 2010, he reported that he was an unemployed cook for the past two to five years, and that his service-connected disabilities prevented him from working.  In this regard, service connection is in effect for 
chondromalacia patella of the right knee, rated as ten percent disabling; chondromalacia patella of the left knee, rated as ten percent disabling; hypertension, rated as ten percent disabling; degenerative joint disease of the left elbow, rated as ten percent disabling; degenerative joint disease of the right elbow, rated as ten percent disabling; hallux valgus of the left foot, rated as ten percent disabling; hallux valgus of the right foot, rated as ten percent disabling; carpal tunnel syndrome of the right hand, rated as ten percent disabling; carpal tunnel syndrome of the left hand, rated as ten percent disabling; coronary artery disease, rated as ten percent disabling; bilateral pes planus, rated as noncompensable; bilateral onychomycosis of the thumbs, rated as noncompensable; and erectile dysfunction, rated as noncompensable, which meet the schedular percentage requirements.  See Id.  Thus, the Veteran was afforded a VA examination in February 2010, during which the examiner noted that he reviewed the Veteran's medical records, and opined that the Veteran was not unemployable due to each of his singular service-connected disabilities.  

The Board finds the February 2010 VA opinion inadequate, as the VA examiner failed to address whether the Veteran's service-connected disabilities together precluded substantially gainful employment, nor did he review the Veteran's claims file.  Accordingly, on remand, the examiner who performed the February 2010 VA examination or an appropriate VA examiner must review the Veteran's claims file and provide an addendum opinion that addresses such question.  38 C.F.R. § 4.16(a); Friscia v. Brown, 7 Vet. App. 294 (1994).

Additionally, clarification from the Veteran is needed with respect to his post-service employment history, as the record contains conflicting evidence regarding when he last worked for the Department of Defense in food services.  Specifically, the evidence of record reflects that he last worked at such place in 2006, 2007, and 2008.  As such, the Board finds that the RO must attempt to obtain a more detailed, post-service work history from the Veteran.

Finally, in a statement received in December 2009, the Veteran requested VA to obtain his VA outpatient treatment records from January 2009 to the present.  The most recent VA outpatient treatment record of record is dated in January 2009 and it was associated with the claims file prior to the Veteran's December 2009 letter.  Therefore, the RO must obtain the Veteran's complete VA outpatient treatment records dated from January 2009 to the present, and associate them with the record.  38 C.F.R. § 3.159 (c) (2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).    

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain the Veteran's complete VA outpatient treatment records dated in January 2009 to the present.  All records obtained must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO, for the purpose of obtaining a detailed, post-service work history.

3.  The claims file and all electronic records, to include on Virtual VA, must be made available to the February 2010 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the VA examiner who conducted the February 2010 examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the February 2010 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

The VA examiner must provide an opinion on the effects of the Veteran's service-connected disorders have on his ability to obtain and maintain employment consistent with his education and occupational experience.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, acting in concert with each other, namely, chondromalacia patella of the right knee; chondromalacia patella of the left knee; hypertension; degenerative joint disease of the left elbow; degenerative joint disease of the right elbow; hallux valgus of the left foot; hallux valgus of the right foot; carpal tunnel syndrome of the right hand; carpal tunnel syndrome of the left hand; coronary artery disease; bilateral pes planus; bilateral onychomycosis of the thumbs; and erectile dysfunction precluded him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

4.  If another examination is deemed necessary, the RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


